NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1523


                           TEKNOWLEDGE CORPORATION,

                                                       Plaintiff-Appellant,

                                            v.

                             CELLCO PARTNERSHIP d/b/a
                                VERIZON WIRELESS,

                                                       Defendant-Appellee.


        Corby R. Vowell, Goldstein, Faucett & Prebeg, LLP, of Houston, Texas, argued
for plaintiff-appellant. With him on the brief was Edward W. Goldstein.

       Kevin P. Anderson, Wiley Rein LLP, of Washington, DC, argued for defendant-
appellee. With him on the brief were James H. Wallace, Jr. and Karin A. Hessler. Of
counsel on the brief was Joseph E. Addiego, III, Davis Wright Tremaine LLP, of San
Francisco, California.

Appealed from: United States District Court for the Northern District of California

Judge Susan Illston
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1523

                        TEKNOWLEDGE CORPORATION,


                                                            Plaintiff-Appellant,

                                         v.

                          CELLCO PARTNERSHIP d/b/a
                             VERIZON WIRELESS,

                                                            Defendant-Appellee.

                                  Judgment

ON APPEAL from the       United States District Court for the
                         Northern District of California

in CASE NO(S).           08-CV-03063

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, SCHALL, and DYK, Circuit Judges )


                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATED May 6, 2010                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk